

116 S3633 IS: To require the Administrator of the Environmental Protection Agency to continue to update and make publicly available EJScreen or an equivalent tool, and for other purposes.
U.S. Senate
2020-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3633IN THE SENATE OF THE UNITED STATESMay 6, 2020Ms. Duckworth (for herself, Mr. Carper, Mr. Booker, Mr. Peters, Mr. Durbin, Ms. Harris, Mr. Merkley, Mr. Sanders, Mr. Markey, Ms. Smith, Ms. Klobuchar, Ms. Warren, Mr. Schatz, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Administrator of the Environmental Protection Agency to continue to update and make publicly available EJScreen or an equivalent tool, and for other purposes.1.Environmental justice mapping and screening toolThe Administrator of the Environmental Protection Agency shall continue to update, on an annual basis, and make available to the public EJScreen or an equivalent environmental justice mapping and screening tool. 